                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

RONALD McCLARY,                          )
                                         )
                    Plaintiff,           )
                                         )
             v.                          )             1:19-CV-23
                                         )
FNU BULLOCK, et al.,                     )
                                         )
                    Defendants.          )


                                        ORDER

      The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and, on January 6, 2020, was served on the parties.

Docs. 40, 41. No objections were filed. After consideration of the record, the Court

hereby adopts the Magistrate Judge’s Recommendation.

      It is ORDERED that the defendant Owen’s motion to dismiss, Doc. 25, is

DENIED. The plaintiff is advised that any future efforts to amend or supplement his

claims against any defendant must be made by motion accompanied by a copy of a

proposed amended complaint, stating in full all claims, as required by the Local Rules.

      This the 6th day of February, 2020.




                                  _________________________________
                                   UNITED STATES DISTRICT JUDGE
